Per Curiam,
This case depends upon the proper construction of the act of June 8, 1891, and is ruled by Commonwealth v. Wilkes-Barre & Scranton Railway Co., Apt., No. 19 of this term [the preceding case.] In that case the judgment of the common pleas has just been affirmed on the opinion of the learned president of that court; and, inasmuch as the questions presented in both cases are substantially the same, the judgment in this case should be affirmed for the reasons given at length in said opinion.
Judgment affirmed.